Citation Nr: 0908209	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-31 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for blindness due to 
glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant/Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the National Guard from 
June 1977 to November 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim. 

In August 2007, the Veteran and his wife testified at a 
hearing before the undersigned Acting Veterans Law Judge.  
When this claim was originally before the Board in February 
2008, it was remanded for further development, namely to 
obtain copies of the Veteran's Social Security Administration 
(SSA) records.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's glaucoma was not present in service, or for 
many years thereafter, and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for blindness due to 
glaucoma have not been met.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in June 2003 and 
June 2005 informed the Veteran of all three elements required 
by 38 C.F.R. § 3.159(b) as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service treatment records and private treatment records; 
there is no indication from the claims file that the Veteran 
has sought VA treatment for his glaucoma, and accordingly, no 
such records could be obtained.  Although the Veteran has 
reported that additional service treatment records exist from 
a second period of service in the Army from November 1977 to 
December 1979, these service dates have not been verified and 
treatment records from this period of time were formally 
found to be unavailable in February 2007.  See Formal Finding 
of Unavailability Memorandum.  Moreover, the evidence of 
record indicates that the Veteran had no such additional 
service, and was in fact ineligible for additional service 
until November 1979 under the terms of his November 1977 
discharge.  In this regard, the Board notes that an October 
1977 letter from the Department of the Army to the Veteran, 
which proposed his discharge from service, states that the 
Veteran had demonstrated a complete lack of motivation toward 
becoming a productive and able soldier through his continued 
disregard for established military regulations and the 
department, and further reported that his poor attitude, lack 
of motivation, and periods of AWOL were inexcusable.  This 
letter also informed the Veteran that he would not be 
permitted to re-enlist in the Armed Forces within two years 
of the date of his discharge.  Additionally, January 1978 
orders from the State of Mississippi Military Department 
indicate that the Veteran was discharged in November 1977 
because he was found to be untrainable.  As such, despite the 
contentions of the Veteran and his friends and family, the 
evidence of record indicates that he was discharged from 
service in November 1977 and had no subsequent military 
service.  

Pursuant to the Board's February 2008 remand instructions, 
the RO made further attempts to obtain SSA records for both 
of the Veteran's social security numbers in February 2008.  
On February 28, 2008, the Board received notice from SSA 
that, after exhaustive and comprehensive searches, no SSA 
records pertaining to either of the Veteran's social security 
numbers could be provided because such records did not exist 
and further efforts to obtain them would be futile.  See SSA 
National Records Center Response.  Accordingly, no such 
records could be associated with the claims file and VA has 
met its duty to seek identified records held by Federal 
government agencies.

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  The Board acknowledges that VA has 
neither afforded the Veteran an examination nor solicited a 
medical opinion regarding his glaucoma.  The Board finds, 
however, that it is not obligated to provide an examination 
to satisfy its duty to assist this Veteran.  Specifically, a 
VA examination is required where the record contains 
competent evidence of an in-service incident and current 
disability as well as evidence that indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  As discussed below, there 
is no competent evidence that the Veteran's glaucoma either 
manifest in service or is otherwise related to an event in 
service.  In such circumstances, there is no duty to obtain a 
medical examination or opinion.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The statutory duty of VA to assist 
veterans in developing claims does not include a duty to 
provide a Veteran with a medical examination and medical 
opinion absent a showing of a causal connection between his 
disability and his military service.  See 38 U.S.C.A. 
§ 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 
2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.  As 
such, the Board now turns to the merits of the Veteran's 
claim.

The Veteran asserts that service connection is warranted for 
blindness due to glaucoma because this condition was incurred 
during service due to exposure to chemicals while cleaning 
gas chambers.  He testified before the Board that he 
complained about problems with his eyes during basic training 
in Ft. Knox.  The Veteran stated that his vision problems 
were documented during service and have gotten more severe 
over the years.  The Veteran's wife testified that she had 
known the Veteran all of her life, knew that he served in the 
military and that he began having problems with his eyes 
during service.

Service connection may be established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records are devoid of any 
indication of vision problems, including glaucoma.  Post-
service, the Veteran did not seek treatment for vision 
problems until July 1998, more than twenty years after 
separation from service.  In an August 2003 letter, Ana 
Flores, M.D., indicated that the Veteran had first sought 
treatment from her in July 1998 with a history of status post 
resection of a pituitary adenoma in 1994, and had since been 
diagnosed with bilateral optic atrophy, secondary to 
pituitary adenoma; bilateral open angle glaucoma; right eye 
exotropia, status post- recession of the right lateral rectus 
and resection of the right medial rectus; and mild bilateral 
cataracts.  Additionally, in a June 2002 letter, Joseph P. 
Porterra, O.D., reported that he had been treating the 
Veteran since September 2001 and that the Veteran was legally 
blind due to glaucoma and optic atrophy in both eyes.  
Finally, in a March 2006 letter, Willie B. Lucas, M.D., 
reported that the Veteran was a patient of his and had been 
diagnosed as being legally blind.  Significantly, none of the 
Veteran's private doctors has provided an opinion linking his 
glaucoma and/or blindness to his military service or an 
incident during service.  

While the Board notes the Veteran's contention that his eye 
problems began during service and have continued since, the 
lengthy period of over twenty years without treatment for 
vision problems is evidence that there has not been a 
continuity of symptomatology, which weighs heavily against 
the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board does not question the sincerity 
of the Veteran's conviction that his glaucoma is related to 
service, however, as a lay person he is not competent to 
establish a medical etiology merely by his own assertions; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (2008) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In sum, because the Veteran is not 
professionally qualified to suggest a possible medical 
etiology and  there is no competent evidence of record 
showing that the Veteran's glaucoma had its onset during 
service or for many years after his discharge, service 
connection for this condition must be denied.      

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for glaucoma.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is 
not so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).  
Accordingly, the claim for service connection for blindness 
due to glaucoma is denied.  


ORDER

Service connection for blindness due to glaucoma is denied. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


